In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00341-CV

JERALD H. MILLER, Appellant                §   On Appeal from the 352nd District Court

                                           §   of Tarrant County (352-291003-17)
V.
                                           §   December 13, 2018

SHEREE LUCAS, Appellee                     §   Opinion by Justice Gabriel

                                   JUDGMENT

       This court has considered the record on appeal in this case and concludes that

the appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel